          Case 1:21-cv-02552-JPC Document 34 Filed 04/01/21 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                        IN THE SOUTHERN DISTRICT OF NEW YORK

                                  CASE NO. 2021 Civ. 2552 (JPC)

SILICON VALLEY BANK

        Plaintiff,
v.

JES GLOBAL CAPITAL GP III. LLC;
and ELLIOT S. SMERLING

      Defendants.
_____________________________________/

                                       [PROPOSED] ORDER

        THIS CAUSE having come before the Court at hearing on March 31, 2021 upon Plaintiff’s

Ex Parte Motion for an Order of Attachment and Temporary Restraining Order with respect to

certain assets of the Defendants, including a Chase Bank Account with the last four digits 9271 in

the name of Canes Nineteen LLC, and the Court having been advised by counsel for the managers

of Canes Nineteen LLC that approximately $7,563.94 contained in that account is immediately

necessary for the managers of that entity to pay for the health insurance of its employees; that one

of the three managers of that entity, Richard Annunziata, is currently undergoing chemotherapy

for advanced liver cancer and that the insurance payment for the employee health policies are due

on April 1, 2021; and that in order to allow the managers of Canes Nineteen LLC to make such

payment and prevent any interruption of Mr. Annunciata’s treatment, the managers seek to be

relieved of the restrictions imposed upon the account by the court’s previous orders in this matter

to the extent necessary to pay the premiums owed, and counsel for Plaintiff having indicated he

has no objection to the limited relief sought, it is therefore,

        ORDERED AND ADJUDGED that the Orders previously entered on March 29, 2021

and March 31, 2021 (DE No.’s 26 and 31) shall not prohibit the managers of Canes Nineteen,

LLC, Richard Annunziata, Martin Nestares and Adam Bleggi, from paying the employee health
         Case 1:21-cv-02552-JPC Document 34 Filed 04/01/21 Page 2 of 2


insurance premiums in the amount of $7,563.94 due on April 1, 2021 using funds held in the name

of Canes Nineteen, LLC in the account with the last four digits 9271 at JPMorgan Chase Bank,

N.A., d/b/a Chase Bank. The Court’s prior orders otherwise remain in full force and effect pending

further order on any subsequent motion for modification by any interested party.

                               1st
       DONE AND ORDERED this _________ day of April, 2021.


                                             __________________________________
                                             Honorable John P. Cronan
                                             United States District Judge




                                                2
